IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ANDREW EDGECOMBE,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-1165

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 15, 2017.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Andrew Edgecombe, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Upon consideration of appellant’s response to the Court’s order dated March

23, 2017, and having determined the appeal is untimely, the appeal is hereby

DISMISSED. The dismissal is without prejudice to appellant filing a petition for

belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).

ROWE, MAKAR, and JAY, JJ., CONCUR.